Citation Nr: 0108940	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  94-46 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a left ankle fracture, currently rated 20 
percent disabling.  

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1968 to 
January 1971.  His appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  The issue of entitlement to an increased rating for 
PTSD is addressed in a remand that follows the Board's 
decision as to the other issue on appeal.  


FINDING OF FACT

Postoperative residuals of a left ankle fracture are 
manifested by marked limitation of motion and pain that 
results in some additional functional disability.  


CONCLUSION OF LAW

A 30 percent rating is warranted for postoperative residuals 
of a left ankle fracture.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 5271 (2000); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his postoperative residuals of a 
left ankle fracture warrant a higher rating because the 
disability is more severely disabling than currently 
evaluated.  

While the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107), signed into law on November 9, 2000, by the 
President, redefined the obligations of VA with respect to 
the duty to assist, review of the appellant's claim file 
reveals that he was provided sufficient assistance by VA with 
regard to his claim for an increased rating for postoperative 
residuals of a left ankle fracture.  By virtue of the 
Statement of the Case (SOC) and the Supplemental Statement of 
the Case (SSOC) issued during the pendency of the appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  A VA joints examination was 
performed in March 2000, and a copy of the report was 
associated with the file.  He was able to present testimony 
at an October 2000 Travel Board hearing, a transcript of 
which was placed in the claims folder.  Therefore, the Board 
concludes that the RO has met its duty to assist the 
appellant in the development of his claim for an increased 
rating for postoperative residuals of a left ankle fracture, 
and that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

While hospitalized at a VA medical facility in August 1996 
for psychiatric treatment, the appellant sustained what was 
initially thought to be a left ankle sprain but which was 
subsequently diagnosed as a fracture of the medial malleolus.  
Internal fixation of the fracture was performed in September 
1996.  

At a March 2000 VA joints examination, the appellant reported 
that he continued to experience problems with his left ankle, 
including chronic pain and swelling aggravated by weight 
bearing.  He indicated that he used a cane, or sometimes a 
walker if he knew he was going to be on his feet for an 
extended period of time.  On examination, he moved with a 
slight limp and was noted to have rather marked swelling of 
the lower extremities, with 2+ pitting edema of the legs and 
feet.  There was a well-healed surgical scar over the 
anteromedial aspect of the left ankle, which had 5 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  There was 
increased pain on motion and tenderness to palpation on the 
medial aspect of the ankle.  Subtalar motion was equal in the 
ankles.  X-rays of left ankle revealed an old, well-healed 
fracture of the medial malleolus with two fixation screws, 
good alignment and apposition, minimal narrowing of the joint 
space, moderate to marked diffuse soft tissue swelling, and 
no dislocation or definite acute skeletal abnormality.  The 
impression was residuals of left ankle fracture, status post 
open reduction internal fixation.  

At his October 2000 Travel Board hearing, the appellant 
testified that he took fluid pills to help reduce swelling in 
his ankle and wore elastic hose.  He described constant pain 
that limited his walking and indicated that he used a walker.  

An October 1999 rating decision granted service connection 
for postoperative residuals of a left ankle fracture and 
assigned a 10 percent rating under Diagnostic Code 5271 from 
May 30, 1997.  A 20 percent rating was assigned for the left 
ankle disability by a June 2000 rating decision, effective 
May 30, 1997.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When limitation of motion in an ankle is marked, a 20 percent 
evaluation is assigned, and a 10 percent evaluation is 
assigned if limitation of motion is moderate.  38 C.F.R. 
§ 4.71, Diagnostic Code 5271.  Because the appellant is 
currently assigned the highest rating for limitation of 
motion in his left ankle, a higher schedular rating under 
Diagnostic Code 5271 may not be assigned.  

The Board has considered whether a higher rating may be 
assigned for the appellant's left ankle disability under 
Diagnostic Code 5270, which permits the assignment of a 40 
percent rating when plantar flexion of an ankle is ankylosed 
at more than 40 degrees, when dorsiflexion of the ankle is 
ankylosed at more than 10 degrees, or when there is ankylosis 
with abduction, adduction, inversion or eversion deformity.  
A 30 percent rating is assigned if plantar flexion of an 
ankle is ankylosed between 30 and 40 degrees, or dorsiflexion 
of an ankle is ankylosed between 0 and 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  However, as the evidence of 
record does not show that the appellant's left ankle is 
ankylosed to any degree, a higher evaluation is not warranted 
for the left ankle disability under Diagnostic Code 5270.  

The Board must also evaluate this claim under the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The appellant complains of constant pain and swelling in his 
left ankle which limits his walking.  He was noted to have 
increased pain on motion and tenderness to palpation on the 
medial aspect of the ankle at the March 2000 VA examination, 
and the evidence indicates that his left ankle disability 
requires him to use a cane for ambulation, and sometimes a 
walker.  Therefore, the Board find that the degree of 
functional disability evident in the appellant's left ankle 
warrants an increase in the rating for his postoperative 
residuals of a left ankle fracture to 30 percent under 
DeLuca.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in the case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent evaluation for 
postoperative residuals of a left ankle fracture by the 
October 1997 rating decision and a 20 percent rating was 
subsequently granted, and his current appeal was based on 
that decision, the Board must consider staged ratings under 
Fenderson.  As the evidence as a whole shows that the 
appellant has experienced essentially the same functional 
impairment due to pain since the fracture, we find that the 
30 percent rating  is warranted since the effective date of 
service connection.  


ORDER

A 30 percent rating is granted for postoperative residuals of 
a left ankle fracture, subject to the laws and regulations 
governing the award of VA monetary benefits.  



REMAND

The appellant contends that his service-connected PTSD is 
more severely disabling than currently rated, thereby 
warranting a higher rating.  He indicated in a June 2000 
statement (VA Form 9) that he was unable to work due to his 
extremely limited social skills.  

The appellant also indicated in the June 2000 statement that 
he received psychiatric treatment while hospitalized at the 
VA Medical Center in Gulfport, Mississippi, in the late 
1980's.  Review of the claims file does not show that those 
records have been associated with the claims file.  

At his October 2000 Travel Board hearing, he testified that 
he had a 10th grade education and last worked seven or eight 
years before at a Day Care Center.  He stated that he 
experienced problems remembering things and took medication 
for his PTSD.  He reported that he stayed to himself and 
watched television or spent time during the day at the 
library reading books because it was quiet there.  He also 
indicated that he was receiving Social Security benefits and 
that he was unable to obtain and maintain any substantially 
gainful employment due to his PTSD.  

While the appellant presented testimony at the October 2000 
Travel Board hearing, he had indicated in a February 2000 
statement (VA Form 21-4138) that he desired a hearing at the 
Regional Office with the local hearing officer, and there is 
no evidence in the claims file that shows he elected to 
appear at the Travel Board hearing in lieu of a Regional 
Office hearing.  

The appellant is service connected for PTSD, which is 
assigned a 30 percent disability rating.  The Board notes 
that rating decisions have also identified other, nonservice-
connected, psychiatric disorders, including depressive 
reaction (December 1981) and schizophrenia (July 1995), with 
the schizophrenia rated 70 percent by a July 1996 rating 
decision.  

The Court has stated that VA's statutory duty to assist 
includes issues raised in all documents or oral testimony 
submitted prior to a Board decision, not just those derived 
from a liberal reading of the appellant's substantive appeal.  
"EF" v. Derwinski, 1 Vet. App. 324 (1991).  The Court has 
also said that where additional issues have been raised, but 
not certified, which are "inextricably intertwined," 
appellant action prior to development by the originating 
agency of all intertwined issues would be premature.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds that 
the appellant has raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities, which is intertwined with his 
claim for an increased rating for his PTSD and must be 
developed by the RO.  

The Court has held that VA's statutory duty to assist includes 
seeking to obtain Social Security Administration (SSA) records 
because SSA determinations are relevant to a determination of 
whether a veteran is able to secure and follow a substantially 
gainful occupation under 38 C.F.R. § 4.17.  See Waddell v. 
Brown, 5 Vet. App. 454 (1993); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).  

Furthermore, the Court has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Because the 
appellant's last VA psychiatric examination was performed in 
September 1997, and it is unclear as to whether his 
psychiatric impairment is due solely to his PTSD, or to other 
psychiatric disorder(s), the Board finds that a comprehensive 
psychiatric examination would provide a clearer picture as to 
his psychiatric problems.  

The Board notes that the VCAA has produced a significant 
change in the law during the pendency of the appellant's 
appeal.  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superseded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, supra.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  Bernard, supra; VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the claim for an increased rating for PTSD is 
remanded for the following actions:  

1.  The RO should contact the appellant and 
have him indicate whether or not he still 
desires a hearing at the Regional Office before 
a local Hearing Officer.  If he responds in the 
affirmative, then a Regional Office hearing 
should be scheduled.  

2.  The RO should contact the VA Medical Center 
in Gulfport, Mississippi, and request copies of 
any medical records not included in the claims 
folder.  All records received should be 
associated with the claims file.  

3.  The RO should contact the SSA's Office of 
Disabilities Operations, Security West, Tower 
Building, 1500 Woodlawn Drive, Baltimore, 
Maryland, 21241, for the purpose of obtaining a 
copy of any decision awarding the appellant 
Social Security benefits and copies of the 
evidence utilized by the SSA in reaching that 
decision.  The appellant should be requested to 
complete and sign any necessary forms that will 
ensure that such evidence is promptly forwarded 
to the RO.  All records received should be 
placed in the claims file.  

4.  The RO should schedule the appellant for a 
VA psychiatric examination for the purpose of 
determining the severity of all his current 
psychiatric disorders.  The claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner prior to the 
examination. He should also be requested to 
express an opinion as to the Global Assessment 
of Functioning (GAF) caused by the PTSD.  
Complete rationale for all conclusions reached 
must be provided by the examiner.  

5.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

6.  The RO should develop the appellant's claim 
of entitlement to a total disability rating 
based on individual unemployability due to 
service-connected disabilities.  

7.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim of entitlement to an 
increased rating for PTSD.  Because the claim was initiated 
before the rating criteria for evaluating mental disorders 
were changed on November 7, 1996, the claim must be reviewed 
under both sets of criteria in order to accord the appellant 
evaluation under the set of criteria that is more favorable 
to him.  Karnas, supra.  If the benefit sought on appeal 
remains denied, the appellant and his representative should 
be furnished an SSOC, and afforded the appropriate period of 
time to respond.  Thereafter, the case should be returned to 
the Board for further appellate consideration.  

The purposes of this REMAND are to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of his claim, and 
he is not required to undertake any additional action until 
he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

